Case 2:11-cr-20551-RHC-MKM ECF No. 1925, PageID.19783 Filed 01/22/21 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
  ______________________________________________________________________

  UNITED STATES OF AMERICA,

                      Plaintiff,

  v.                                                            Case No. 11-20551

  JAMALL GIBSON,

                  Defendant.
  ________________________________/

                    OPINION AND ORDER DENYING DEFENDANT’S
                          MOTION TO REDUCE SENTENCE

         Defendant Jamall Gibson pleaded guilty to conspiracy to distribute and possess

  with intent to distribute controlled substances, 21 U.S.C. § 841(a)(1), (b)(1)(C). (ECF

  No. 1088, PageID.5963.) On May 8, 2015, the court sentenced him to 151 months

  imprisonment. (Id., PageID.5964.) His projected date of release, assuming good

  behavior, is in April 2026. (ECF No. 1898-2, PageID.19428.)

         Defendant moves to reduce his sentence. (ECF No. 1875.) He argues that the

  health risks presented by the Coronavirus Disease (“COVID-19”) while incarcerated at

  FCI Milan justify his immediate release. The government has filed a response and

  Defendant has replied. (ECF Nos. 1898, 1908.) The court has reviewed the record and

  does not find a hearing to be necessary. E.D. Mich. L.R. 7.1(f)(2). Defendant’s motion

  will be denied.

         Under the federal compassionate release statute, the court may reduce a term of

  imprisonment if it determines “extraordinary and compelling reasons warrant such a

  reduction.” 18 U.S.C. § 3582(c)(1)(A). The court must also weigh the sentencing factors
Case 2:11-cr-20551-RHC-MKM ECF No. 1925, PageID.19784 Filed 01/22/21 Page 2 of 12




  provided under 18 U.S.C. § 3553(a) and determine if a sentence reduction “is consistent

  with applicable policy statements issued by the Sentencing Commission.” Id.

         A motion requesting a prisoner’s compassionate release may be filed either by

  the Bureau of Prisons (“BOP”) or by the prisoner himself. 18 U.S.C. § 3582(c)(1)(A).

  The Sixth Circuit held recently in United States v. Jones, 980 F.3d 1098, 1110-11 (6th

  Cir. 2020), that when a prisoner moves for compassionate release himself there is no

  “applicable policy statement[] issued by the Sentencing Commission.” 18 U.S.C. §

  3582(c)(1)(A). Thus, the requirement in § 3582(c)(1)(A) that a sentence reduction be

  “consistent with [a] policy statement[]” does not apply to compassionate release

  analysis, and courts are to ignore it. Jones, 980 F.3d at 1111. A prisoner seeking

  compassionate release must nevertheless present “extraordinary and compelling”

  circumstances and must have § 3553(a)’s sentencing factors that weigh in his favor. 18

  U.S.C. § 3582(c)(1)(A); see Jones, 980 F.3d at 1108, 1111 (holding that a court has “full

  discretion to define ‘extraordinary and compelling’” and must also “determine whether,

  in its discretion, [a] reduction . . . is warranted” under § 3553(a)).

         The government argues that Defendant did not fully exhaust administrative

  remedies. (ECF No. 1898, PageID.19411-12.) Before the court may consider a motion

  for compassionate release, Defendant must exhaust remedies at the BOP. United

  States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020) (quotation removed) (“When properly

  invoked, mandatory claim-processing rules must be enforced.”). Under § 3582(c)(1)(A),

  Defendant may seek compassionate release himself only if he submits a request for

  compassionate release to his warden and he has “fully exhausted all administrative




                                                 2
Case 2:11-cr-20551-RHC-MKM ECF No. 1925, PageID.19785 Filed 01/22/21 Page 3 of 12




  rights to appeal a failure of the [BOP] to bring a motion on [his] behalf or the lapse of 30

  days from the receipt of such a request . . . whichever is earlier.”

         Defendant submitted a request for relief with the warden of his facility, but he

  asserted only his diabetes diagnosis, in conjunction with COVID-19, as the basis for

  relief. (ECF No. 1898-3, PageID.19431.) Defendant now argues his diagnoses for

  diabetes and obesity justify release. (ECF No. 1875, PageID.18702.) The government

  does not deny that Defendant, at least to an extent, exhausted administrative remedies.

  (ECF No. 1898, PageID.19407, Government Response (emphasis added) (“[Defendant]

  did not completely exhaust.”).) The government instead contends that a portion of

  Defendant’s allegedly extraordinary and compelling circumstances were not properly

  exhausted. (Id.) The court will assume for purposes of Defendant’s motion that he has

  presented extraordinary and compelling circumstances. See 18 U.S.C. § 3582(c)(1)(A).

  The issue of whether Defendant exhausted remedies with regard to one of his allegedly

  compelling circumstances is not outcome determinative, and the court will refrain from

  deciding the issue.

         Upon a review of § 3553(a) sentencing factors, the court concludes early release

  is not warranted. See 18 U.S.C. § 3582(c)(1)(A). Title 18 U.S.C. § 3553(a) provides that

  “[a] court, in determining the particular sentence to be imposed, shall consider[:]”

         (1) the nature and circumstances of the offense and the history and
         characteristics of the defendant;

         (2) the need for the sentence imposed—

                (A) to reflect the seriousness of the offense, to promote respect for
                the law, and to provide just punishment for the offense;

                (B) to afford adequate deterrence to criminal conduct;



                                                3
Case 2:11-cr-20551-RHC-MKM ECF No. 1925, PageID.19786 Filed 01/22/21 Page 4 of 12




                (C) to protect the public from further crimes of the defendant; and

                (D) to provide the defendant with needed educational or vocational
                training, medical care, or other correctional treatment in the most
                effective manner;

         (3) the kinds of sentences available;

         (4) the kinds of sentence and the sentencing range established . . .

         (5) any pertinent policy statement . . .

         (6) the need to avoid unwarranted sentence disparities among defendants
         with similar records who have been found guilty of similar conduct; and

         (7) the need to provide restitution to any victims of the offense.

         “[D]istrict courts have ‘broad discretion to determine what sentence will serve §

  3553(a)’s statutory objectives.” United States v. Kincaid, 805 F. App’x 394, 394 (6th Cir.

  2020) (quoting United States v. Kontrol, 554 F.3d 1089, 1093 (6th Cir. 2009)) (affirming

  a district court’s denial of compassionate release after consideration of § 3553(a)

  sentencing factors); see also United States v. Allen, 819 F. App’x 418, 418 (quotation

  removed) (“In a compassionate release proceeding, as at sentencing, the district court

  is best situated to balance the § 3553(a) factors.”). “[A] defendant's disagreement with

  how the district court balanced the § 3553(a) factors in denying compassionate release

  is not a sufficient ground for reversal.” United States v. Austin, 825 F. App’x 324, 327

  (6th Cir. 2020) (quotations removed).

         “[T]he nature and circumstances of the offense and the history and

  characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). Although he is relatively

  young (currently thirty-seven years old), Defendant has a concerning criminal history. In

  2005, at the age of nineteen, he was convicted of felony stolen property. (ECF No. 761,

  PageID.3040; ECF No. 1253, PageID.9856.) He knowingly possessed and drove a

                                                 4
Case 2:11-cr-20551-RHC-MKM ECF No. 1925, PageID.19787 Filed 01/22/21 Page 5 of 12




  stolen car. (ECF No. 761, PageID.3040; ECF No. 1253, PageID.9856.) This conviction

  at a young age did not dissuade Defendant from engaging in criminal activity. Instead,

  he began working with family members to develop a sophisticated drug trafficking

  organization.

         In 2006, at the age of twenty-three, Defendant was apprehended by police while

  carrying $900. (ECF No. 1253, PageID.9853.) The car he was driving with his father-in-

  law contained around 550 illegal opioid pills. (Id.) Defendant pleaded guilty to a reduced

  charge of “use” of a controlled substance, but the underlying facts demonstrate his

  involvement in illegal opioid distribution. (Id.; ECF No. 761, PageID.3040; ECF No.

  1898, PageID.19394.)

         In 2009, Defendant was convicted of animal cruelty. (ECF No. 1056,

  PageID.5350; ECF No. 1253, PageID.9857, 9850-51.) He left several dogs locked in a

  house; he provided no care, maintenance, or water. (ECF No. 1253, PageID.9857,

  9850-51.) Police eventually entered the house and found the dogs emaciated, with

  worms and fleas. One dog died of dehydration. (Id., PageID.9857.)

         Defendant has on numerous occasions also neglected his obligation to make

  court appearances after being arrested and charged with minor offenses. (ECF No.

  1253, PageID.9857-58.) Defendant on three separate occasions was apprehended

  driving with a suspended license only to fail to appear before court, necessitating arrest

  warrants. (Id.)

         Starting at the latest in December 2009, Defendant began working with his

  father-in-law to again distribute drugs. (ECF No. 761, PageID.3028.) Despite prior

  felony convictions and being on probation for committing a similar drug crime,



                                              5
Case 2:11-cr-20551-RHC-MKM ECF No. 1925, PageID.19788 Filed 01/22/21 Page 6 of 12




  Defendant worked with family members to establish an opioid trafficking ring in Detroit.

  (Id.; ECF No. 1056, PageID.5345-46; ECF No. 1253, PageID.9854.) The criminal

  scheme was extensive and sophisticated. Defendant helped recruit and transport

  homeless and other destitute individuals to doctors and pharmacies. (ECF No. 1056,

  PageID.5345; ECF No. 1253, PageID.9854.) The recruited “patients” would then

  request and receive medically unnecessary opioid prescriptions, defrauding government

  healthcare programs for the needy and elderly. (ECF No. 1898, PageID.19394; ECF

  No. 1056, PageID.5345; ECF No. 1253, PageID.9854.) The illicit drugs were then

  trafficked to marginal communities such as Portsmouth, Ohio, fueling the spread of

  opioid addiction. (ECF No. 1898, PageID.19394; ECF No. 1056, PageID.5345; ECF No.

  1253, PageID.9854.)

         Much of Defendant’s adult life has been spent engaged in criminal enterprises.

  He has worked to distribute powerful and addictive narcotics across state lines,

  undermining public health and safety. Defendant’s flagrant disrespect for the law is

  shown outside of the drug distribution context. His felonies for knowingly driving a stolen

  car and abandoning animals to die were serious and, as to the animal cruelty charge,

  reprehensible. Defendant has shown a willingness to repeatedly ignore court orders to

  appear. Having served only sixty-six months of his 151-month sentence, the criminal

  history of Defendant and the nature of his instant offense weigh strongly against early

  release. 18 U.S.C. § 3553(a)(1); 18 U.S.C. § 3582(c)(1)(A). (ECF No. 1088,

  PageID.5964; ECF No. 1898-2, PageID.19430.)

         “[T]he need for the sentence imposed . . . to reflect the seriousness of the

  offense, to promote respect for the law, and to provide just punishment for the



                                              6
Case 2:11-cr-20551-RHC-MKM ECF No. 1925, PageID.19789 Filed 01/22/21 Page 7 of 12




  offense.” 18 U.S.C. § 3553(a)(2)(A). Defendant has multiple felony convictions and

  was involved in large scale drug distribution as recently as 2012. He received leniency

  for his past criminal behavior. His 2006 drug trafficking was reduced to a lower charge,

  and he has repeatedly received probationary sentences in lieu of jail time. (ECF No.

  761, PageID.3040; ECF No. 1253, PageID.9856-57.) Despite this treatment, Defendant

  has continued to break the law and blatantly violate conditions of probation. An early

  release reducing the sentence by more than five years would not adequately reflect the

  seriousness of Defendant’s criminal conduct. 18 U.S.C. § 3553(a)(2)(A); 18 U.S.C. §

  3582(c)(1)(A). Nor would it promote respect for the law, an attitude noticeably lacking in

  Defendant’s past behaviors. 18 U.S.C. § 3553(a)(2)(A); 18 U.S.C. § 3582(c)(1)(A).

  Finally, early release would not afford just punishment for Defendant’s serial

  lawbreaking. 18 U.S.C. § 3553(a)(2)(A); 18 U.S.C. § 3582(c)(1)(A).

         “[T]he need for the sentence imposed . . . to afford adequate deterrence to

  criminal conduct.” 18 U.S.C. § 3553(a)(2)(B). Defendant has been convicted, and

  punished, for several serious offenses. Prior convictions have not stopped Defendant

  from engaging in additional criminal activity. Upon placement on court-ordered

  supervision, Defendant has returned to his old habits and criminal behaviors. The court

  does not believe that reducing Defendant’s sentence by over five years would afford

  adequate deterrence, either for Defendant or for others who may consider replicating

  his actions. 18 U.S.C. § 3553(a)(2)(B); 18 U.S.C. § 3582(c)(1)(A). Defendant is young

  and, hopefully, will have a long life after release. The court believes his 151-month

  sentence will better ensure that he does not return to the criminal justice system. If he




                                               7
Case 2:11-cr-20551-RHC-MKM ECF No. 1925, PageID.19790 Filed 01/22/21 Page 8 of 12




  were to re-offend in a way similar to the facts underlying this case, he may find himself

  facing even lengthier time in custody. 1

         “[T]he need for the sentence imposed . . . to protect the public from further

  crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(C). Defendant has shown himself

  willing and able to engage in complex and dangerous criminal activities, despite having

  prior convictions and despite the presence of probation conditions. He committed the

  instant offense while on probation for very similar criminal behavior. The court believes

  that if Defendant is released at this time, there is a real possibility that he may commit

  more crimes, specifically by trafficking drugs. Distribution of illegal narcotics continues

  to present a significant risk to community health, especially to marginal communities like

  Portsmouth, Ohio. Defendant’s immediate release would not adequately ensure the

  protection of the public. 18 U.S.C. § 3553(a)(2)(C); 18 U.S.C. § 3582(c)(1)(A).

         “[T]he sentencing range established.” 18 U.S.C. § 3553(a)(4). When

  Defendant was sentenced, the advisory guideline range was 151 to 188 months

  imprisonment. (ECF No. 1253, PageID.9846-47.) The court sentenced him to 151

  months imprisonment, (ECF No. 1088, PageID.5964), the lowest within-guideline

  sentence available. If Defendant were to be released now, his total term of

  imprisonment would have been be sixty-six months, (ECF No. 1898-2, PageID.19430),



  1      The court notes that on April 9, 2020, the U.S. Sentencing Commission issued a
  detailed report on incarceration and recidivism. United States Sentencing Commission,
  Length of Incarceration and Recidivism (2020). Analyzing data on thousands of federal
  prisoners, the Commission “consistently found that incarceration lengths of more than
  120 months had a deterrent effect” while incarceration of 60 to 120 months had a
  reduced deterrent effect; incarceration of 60 months or less provided little to no
  deterrence. Id. at 4. Given that Defendant has served 66 months in prison, this study
  bolsters the court’s finding that its original sentence would more likely provide
  deterrence from further crime, and that the early release as proposed would not.
                                                8
Case 2:11-cr-20551-RHC-MKM ECF No. 1925, PageID.19791 Filed 01/22/21 Page 9 of 12




  substantially below the lower bound of the advisory guideline range. The established

  sentencing range weighs strongly against Defendant’s immediate release. 18 U.S.C. §

  3553(a)(4); 18 U.S.C. § 3582(c)(1)(A).

         “[T]he need for the sentence imposed . . . to provide the defendant with

  needed educational or vocational training, medical care, or other correctional

  treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D). Defendant has

  received diagnoses for type II diabetes and obesity. (ECF No. 1899-2, PageID.19503.)

  Both are common and treatable conditions. Of American adults, 42% are obese and

  32% are overweight. Prevalence of Obesity and Severe Obesity Among Adults: United

  States, 2017-2018, Centers for Disease Control and Prevention,

  https://www.cdc.gov/nchs/products/databriefs/db360.htm (last visited Jan. 5, 2021); See

  Obesity and Overweight, Centers for Disease Control and Prevention,

  https://www.cdc.gov/nchs/fastats/obesity-overweight.htm (last visited Jan. 5, 2021).

  With monitoring and effective lifestyle changes, high body mass index (“BMI”) can be

  improved, if not fully treated. See Obesity, Mayo Clinic,

  https://www.mayoclinic.org/diseases-conditions/obesity/symptoms-causes/syc-

  20375742 (last visited Jan. 5, 2021) (“The good news is that even modest weight loss

  can improve or prevent the health problems associated with obesity.”); Obesity:

  Treatments, Stanford Health Care, https://stanfordhealthcare.org/medical-

  conditions/healthy-living/obesity/treatments.html (last visited Jan. 5, 2021) (“The best

  way to lose weight is to eat less and move more.”).

         Of American adults, 13%, or 34.1 million individuals, have diabetes. Centers for

  Disease Control and Prevention, National Diabetes Statistics Report 2020: Estimates of



                                               9
Case 2:11-cr-20551-RHC-MKM ECF No. 1925, PageID.19792 Filed 01/22/21 Page 10 of 12




   Diabetes and Its Burden in the United States 2 (2020). With proper monitoring and

   improved diet, exercise, and medication, diabetes can be managed and controlled.

   Preventing and Treating Diabetes, American Heart Association,

   https://www.heart.org/en/health-topics/diabetes/prevention--treatment-of-diabetes (last

   visited Jan. 5, 2021) (“Diabetes can be successfully managed.”); Managing Diabetes,

   National Institute of Diabetes and Digestive and Kidney Diseases,

   https://www.niddk.nih.gov/health-information/diabetes/overview/managing-diabetes (last

   visited Jan. 5, 2021) (“You can manage your diabetes and live a long and healthy life by

   taking care of yourself each day.”).

          While in prison, Defendant receives proper monitoring and treatment for his

   medical conditions. The BOP provides him diagnoses, checkups, and prescriptions.

   (See, e.g., ECF No. 1899-2, PageID.19496-98, 19503.) For many years prior to

   incarceration, Defendant was involved in dangerous criminal activity. He facilitated

   distribution of illegal opioids during the years immediately predating the instant

   conviction. Possessing drugs and the currency procured from drug transactions,

   including through kickbacks to “patients” without need of opioid prescriptions, poses

   serious risks of violence and bodily harm. While in prison, Defendant is separated from

   his prior lifestyle. In conjunction with the medical services the federal prison system

   provides him, continued incarceration supports Defendant’s health and wellbeing. 18

   U.S.C. § 3553(a)(2)(D); 18 U.S.C. § 3582(c)(1)(A).

          The existence of COVID-19 by itself does not justify Defendant’s release. The

   BOP has taken countermeasures to mitigate the spread of COVID-19. All newly arriving

   inmates are tested and placed in quarantine. BOP Implementing Modified Operations,



                                               10
Case 2:11-cr-20551-RHC-MKM ECF No. 1925, PageID.19793 Filed 01/22/21 Page 11 of 12




   Federal Bureau of Prisons, https://www.bop.gov/coronavirus/covid19_status.jsp (last

   visited Jan. 5, 2021). Prisoners cannot leave quarantine until they test negative. Id.

   Symptomatic inmates are isolated, tested, and treated. Id.; Federal Bureau of Prisons,

   U.S. Department of Justice, Correcting Myths and Misinformation About BOP and

   COVID-19 (2020). The location of Defendant’s confinement, FCI Milan, has thirty-two

   active cases of COVID-19 among prisoners. COVID-19: Coronavirus, Federal Bureau of

   Prisons, https://www.bop.gov/coronavirus/ (last visited Jan. 5, 2021). The prison houses

   1,227 inmates. FCI Milan, Federal Bureau of Prisons,

   https://www.bop.gov/locations/institutions/caa/ (last visited Jan. 5, 2021).

          Furthermore, the court has few assurances that early release will reduce

   Defendant’s chances of contracting COVID-19 or increase his chances of successful

   recovery. Given his long history of failing to comply with basic rules and societal

   expectations, even when violations carry significant jail time, release may not

   substantially reduce his risk of exposure. See How to Protect Yourself & Others,

   Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-

   ncov/prevent-getting-sick/prevention.html (last visited Jan. 5, 2021) (suggesting

   voluntary precautions to mitigate the spread of COVID-19). In addition, the court has

   little information or assurance as to the healthcare Defendant would receive in free

   society. Defendant may well have less monitoring and reduced access to quality care.

          To release Defendant, the court would need to speculate as to whether he will

   contract COVID-19 in prison, whether he will develop serious symptoms, and whether

   his health, and access to quality healthcare, will improve upon release. Ultimately, the

   risks to Defendant of COVID-19 while incarcerated does not outweigh the several §



                                               11
Case 2:11-cr-20551-RHC-MKM ECF No. 1925, PageID.19794 Filed 01/22/21 Page 12 of 12




   3553(a) factors that weigh in favor of continued confinement. Defendant’s request for

   compassionate release will be denied. Accordingly,

           IT IS ORDERED that Defendant’s “Motion to Reduce Sentence” (ECF No. 1875)

   is DENIED.

                                                             s/Robert H. Cleland                   /
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE
   Dated: January 22, 2021

   I hereby certify that a copy of the foregoing document was mailed to counsel of record
   on this date, January 22, 2021, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner                        /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522

   S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\11-20551.GIBSON.MotiontoReduceSentence.RMK.RHC.docx




                                                        12
